Pee Curiam.
Respondent brought this action to recover for legal services rendered under a contract alleged to have been entered into with the attorney in fact and agent of the appellant. The case was tried to a jury and from a judgment in plaintiff’s favor the defendant has appealed. The errors assigned relate to rulings of the court during the course, of the trial. The principal ground of alleged error relied upon was the admission, over respondent’s objection, of what purported to be a copy of a power of attorney executed by the appellant, and of record in the office *611of the recorder of conveyances of Multnomah county, Oregon, by whom it purports to have been certified. This was received in evidence without any proof concerning the laws of that state on the subject, but the objection to this evidence was not sufficiently definite to raise the grounds urged here. The objection was evidently considered by the court as going only to the form of the certification. This is emphasized by the question which the court addressed to counsel.
There was competent evidence tending to support the verdict, and the judgment entered upon it must be affirmed.